DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/23/2022. As directed by the amendment: claim(s) 1-3, 12, 14-15, and 18-19 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2020/0046028).
Regarding claim 1, Oh discloses a heating and temperature sensing assembly (Fig. 7) of a vaporizer device configured to heat a vaporizable material, the heating and temperature sensing assembly comprising: 
a support plate (Fig. 7 #110 support body) made out of a thermally conductive material ([0057]), the support plate (Fig. 7 #110 support body) comprising a first side and a second side opposing the first side (Examiner considers the top of the support body to be the first side and the bottom of the support body to be the second side.),
a heating element (Fig. 7 #120 electrode pattern) including a first electrically conductive pathway (Shown in figure 7 below) extending along the support plate, the heating element (Fig. 7 #120 electrode pattern) configured to heat the support plate (Fig. 7 #110 support body) for heating the vaporizable material; 
and a temperature sensing element (Fig. 7 #150 sensor portion) including a second electrically conductive pathway (Shown in figure 7 below) extending along the support plate (Shown in figure 7 below ), the temperature sensing element (Fig. 7 #150 sensor portion) configured to sense a temperature of the support plate (Fig. 7 #110 support body) ([0018]).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale

However, Oh does not disclose a heating element including a first electrically conductive pathway attached to and extending along the first side of the support plate and a temperature sensing element including a second electrically conductive pathway attached to and extending along the first side of the support plate.
Nonetheless, Oh does disclose a heating element a first electrically conductive pathway and a temperature sensing element including a second electrically conductive pathway. Applicant is merely rearranging the location of the first and second conductive pathways. The location of the pathways on the support plate will not affect the functionality of either pathway or the functionality of the claimed invention as a whole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place both first and second electrically conductive pathways on the same side of the support plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating element (Fig. 7 #120 electrode pattern) includes a first electrode (Fig. 7 #121 terminal) configured to conduct electric power from a power source to the first electrically conductive pathway (Shown in figure 7 above) and the temperature sensing element (Fig. 7 #150 sensor portion) includes a second electrode (Fig. 7 #151b connecting terminal) configured to conduct electric power from the power source to the second electrically conductive pathway (Shown in figure 7 above).
Regarding claim 4, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the first electrically conductive pathway is separate from the second electrically conductive pathway (Figure 7 above shows the first and second electrically conductive pathways to be separate.).
Regarding claim 5, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the temperature sensing element includes one or more of a thermistor, a thermocouple, and a resistance temperature detector ([0067] ---" The sensor portion 150 may be a thin film type temperature sensor patterned on the one surface of the support body 110.”).
Regarding claim 6, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating element is made out of one or more of a metal, an alloy, a nickel-chromium alloy, and a non- metallic resistor material ([0079] lines 1-4 ---" As a non-restrictive example, each of materials of the conductive paste and/or the conductive member may be formed of any one or a combination of one or more selected from Au, Pt, Ag, tungsten, molybdenum, and manganese.”).
Regarding claim 7, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating element (Fig. 7 #120 electrode pattern) is configured to increase in temperature when a current is passed along the first electrically conductive pathway (Shown in figure 7 above) ([0074] ---"As an example, a heating temperature of the heater 100 may be increased to 200° C. or more after power is applied to the electrode pattern 120 for 10 seconds.”).
Regarding claim 8, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating and temperature sensing assembly (Fig. 7) is positioned adjacent to or within an atomizer of the vaporizer device (Examiner notes that the phrase “the heating and temperature sensing assembly is positioned adjacent to or within an atomizer of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 9, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating and temperature sensing assembly is positioned within a cartridge of the vaporizer device (Examiner notes that the phrase “the heating and temperature sensing assembly is positioned within a cartridge of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.). 
Regarding claim 10, Oh teaches the assembly as appears above (see the rejection of claim 9), and Oh further teaches wherein the cartridge is configured to be releasably coupled to a vaporizer body of the vaporizer device (Examiner notes that the phrase “wherein the cartridge is configured to be releasably coupled to a vaporizer body of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.) (Examiner does not consider the cartridge to be a structural limitation necessary for the claimed heating and sensing assembly to function. The cartridge is not positively recited as a part of the heating and sensing assembly but is a structural limitation usable with the heating and sensing assembly.).
Regarding claim 11, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating and temperature sensing assembly is positioned within a vaporizer body of the vaporizer device, the vaporizer body being configured to releasably couple to a cartridge (Examiner notes that the phrase “wherein the heating and temperature sensing assembly is positioned within a vaporizer body of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.) (Examiner does not consider the vaporizer body being configured to releasably couple to a cartridge to be a structural limitation necessary for the claimed heating and sensing assembly to function. The vaporizer body is not positively recited as a part of the heating and sensing assembly but is a structural limitation usable with the heating and sensing assembly.).
Regarding claim 19, Oh discloses a method of a vaporizer device, comprising: heating a vaporizable material with a heating and temperature sensing assembly of the vaporizer device (Fig. 7) ([0049] lines 1-7 ---" Accordingly, when power is applied to the heater 100 in a state in which the cigarette 10 is inserted into the insertion hole 20, the heater 100 for a cigarette type electronic cigarette device according to one embodiment of the present invention may generate heat, heat the cigarette 10 using the generated heat, and generate vapor for smoking using the cigarette 10.”), 
the heating and temperature sensing assembly (Fig. 7) comprising: 
a support plate (Fig. 7 #110 support body) made out of a thermally conductive material ([0057]); 
a heating element (Fig. 7 #120 electrode pattern) including a first electrically conductive pathway (Shown in figure 7 below) extending along the support plate, the heating element (Fig. 7 #120 electrode pattern) configured to heat the support plate (Fig. 7 #110 support body) for heating the vaporizable material; 
and a temperature sensing element (Fig. 7 #150 sensor portion) including a second electrically conductive pathway (Shown in figure 7 below) extending along the support plate (Shown in figure 7 below ), the temperature sensing element (Fig. 7 #150 sensor portion) configured to sense a temperature of the support plate (Fig. 7 #110 support body) ([0018]); 
and sensing ([0018]), by the temperature sensing element (Fig. 7 #150 sensor portion) of the heating and temperature sensing assembly (Fig. 7), a temperature of the support plate (Fig. 7 #110 support body).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale

However, Oh does not disclose a heating element including a first electrically conductive pathway attached to and extending along the first side of the support plate and a temperature sensing element including a second electrically conductive pathway attached to and extending along the first side of the support plate.
Nonetheless, Oh does disclose a heating element a first electrically conductive pathway and a temperature sensing element including a second electrically conductive pathway. Applicant is merely rearranging the location of the first and second conductive pathways. The location of the pathways on the support plate will not affect the functionality of either pathway or the functionality of the claimed invention as a whole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place both first and second electrically conductive pathways on the same side of the support plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2020/0046028).
Regarding claim 3, Oh teaches the assembly as appears above (see the rejection of claim 2), but does not teach further comprising a third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway, since Applicant has not disclosed that having a third electrode electrically communicating with the first and second conductive pathways solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with no third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2020/0046028) in view of Qiu et al (US 2017/0196273).
Regarding claim 12, Oh discloses a vaporizer device, comprising: 
a support plate (Fig. 7 #110 support body) made out of a thermally conductive material ([0057]); 
a heating element (Fig. 7 #120 electrode pattern) including a first electrically conductive pathway (Shown in figure 7 below) extending along the support plate, the heating element (Fig. 7 #120 electrode pattern) configured to heat the support plate (Fig. 7 #110 support body) for heating the vaporizable material; 
and a temperature sensing element (Fig. 7 #150 sensor portion) including a second electrically conductive pathway (Shown in figure 7 below) extending along the support plate (Shown in figure 7 below ), the temperature sensing element (Fig. 7 #150 sensor portion) configured to sense a temperature of the support plate (Fig. 7 #110 support body) ([0018]).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale

However, Oh does not disclose a heating element including a first electrically conductive pathway attached to and extending along the first side of the support plate and a temperature sensing element including a second electrically conductive pathway attached to and extending along the first side of the support plate, a controller in communication with the heating and temperature sensing assembly and configured to collect the temperature sensed by the temperature sensing element, the controller further configured to control the heating element.
Nonetheless, Oh does disclose a heating element a first electrically conductive pathway and a temperature sensing element including a second electrically conductive pathway. Applicant is merely rearranging the location of the first and second conductive pathways. The location of the pathways on the support plate will not affect the functionality of either pathway or the functionality of the claimed invention as a whole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place both first and second electrically conductive pathways on the same side of the support plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Furthermore, Qiu teaches a controller (Fig. 3 #14 control device) in communication with the heating and temperature sensing assembly and configured to collect the temperature sensed by the temperature sensing element ([0077] lines 3-7 ---" The detecting circuit 141 can be electrically coupled to the temperature control switch 139 and can monitor the action of the temperature control switch 139 in real time, and feedback to the processor 142.”), the controller (Fig. 3 #14 control device) further configured to control the heating element ([0078] lines 2-8 ---"When the temperature control switch 139 executes action A, the processor 142 can switch on the switch circuit 143, and then the power supply device 15 can supply power to the heating member 133, the temperature t of the heating member 133 starts to rise, and the temperature t.sub.s of the temperature control switch 139 also starts to rise.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh by incorporating the controller as taught by Qiu for the purpose of controlling the temperature of the heater.
Regarding claim 13, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Qiu further teaches wherein the controller (Fig. 3 #14 control device) controls the heating element based on the collected temperature ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh in view of Qiu by incorporating the controller as taught by Qiu for the purpose of controlling the temperature of the heater.
Regarding claim 14, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh further teaches wherein the heating element (Fig. 7 #120 electrode pattern) includes a first electrode (Fig. 7 #121 terminal) configured to conduct electric power from a power source to the first electrically conductive pathway (Shown in figure 7 below) and a second electrode (Fig. 7 #151b connecting terminal) configured to conduct electric power from the power source to the second electrically conductive pathway (Shown in figure 7 below).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale

Regarding claim 15, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), but does not teach further comprising a third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway, since Applicant has not disclosed that having a third electrode electrically communicating with the first and second conductive pathways solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with no third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway.
Regarding claim 16, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh further teaches wherein the first electrically conductive pathway is separate from the second electrically conductive pathway (Figure 7 above shows the first and second electrically conductive pathways to be separate.).
Regarding claim 17, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh further teaches further comprising a cartridge (Fig. 24 #10 cigarette, #20 support hole, and #130 cover layer combined are considered to be the cartridge) containing the vaporizable material and the heating and temperature sensing assembly (Fig. 24 #120 electrode pattern).
Regarding claim 18, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh further teaches wherein the vaporizer device includes a vaporizer body (Shown in the figure below) containing the heating and temperature sensing assembly(Fig. 24 #120 electrode pattern) , the vaporizer body being configured to releasably couple to a cartridge (Fig. 24 #10 cigarette, #20 support hole, and #130 cover layer combined are considered to be the cartridge).

    PNG
    media_image2.png
    285
    349
    media_image2.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2020/0046028) in view of Qiu et al (US 2017/0196273).
Regarding claim 20, Oh teaches the method as appears above (see the rejection of claim 19) but does not teach further comprising: controlling, based on the sensed temperature, a delivery of power to the heating and temperature sensing assembly.
Nonetheless, Qiu teaches controlling, based on the sensed temperature, a delivery of power to the heating and temperature sensing assembly ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oh by incorporating the controlling step as taught by Qiu for the purpose of preventing overheating of the heating element.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose, teach, or suggest the support plate comprising a first and second side opposing the first side a heating element including a first electrically conductive pathway attached to and extending along the first side of the support plate, and a temperature sensing element including a second conductive pathway attached to and extending along the first side of the support plate. Examiner respectfully disagrees.
Prior art reference Oh teaches both a heating element including a first electrically conductive pathway and a temperature sensing element including a second conductive pathway. It is true that both pathways are not attached to the same side of the support plate. 
However, it would be obvious to one of ordinary skill in the art to relocate both conductive pathways to be on the same side of the support plate, since relocating the pathways would not jeopardize the functionality of either conductive pathway or the claimed invention as a whole.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761